DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 12-21 in the reply filed on 24 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.
Applicant’s request for rejoinder in the response filed 24 March 2022 is noted and said request will be reconsidered in the event of allowable subject matter.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 uses the abbreviation BH2 value without providing the full term as outlined in Paragraph 3 of the originally filed specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the terms “high-strength” and “high edge cracking resistance” and these terms render the claim indefinite as “high-strength” and “high” are relative terms.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither the claim nor the specification indicate what level of strength or strength parameter (tensile, yield, etc.) is required to be “high-strength” nor does it provide for a required amount of edge cracking resistance to have a “high” resistance.  Claims 13-21 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2011/0315279).
Considering claim 12, Kaneko teaches high-strength galvanized steel sheets (abstract) formed by hot-rolling (Paragraph 13).  The microstructure of the steel sheet comprises a ferrite phase with an area fraction of 30% or more and a martensite phase of an area fraction of 30-50% where 70% or more of the martensite phase may be tempered-martensite (Paragraph 22) (i.e. containing about 21-35% by area tempered-martensite).  The steel is formed from a composition by mass percentage of C: 0.05-0.2%, Si: 0.5-2.5%, Mn: 1.5-3.0%, P: 0.001-0.05%, S: 0.0001-0.01%, N: 0.0005-0.01%, Al: 0.001-0.1%, Ni: 0.01-2.0%, Mo: 0.01-1.0%, Nb: 0.0005-0.05%, Ti: 0.0005-0.1%, Cr: 0.01-1.5%, balance Fe and incidental impurities (Paragraphs 22-23).  The steel has a tensile strength of 780 MPa or more (Paragraph 28) and exemplary hole expansion ratios of 52-68% are disclosed (Table 3).  Kaneko does not expressly teach the claimed elasticity limit Rp0.2, BH2 value, or carbides being 5% or less.
However, Kaneko teaches here the steel is cast into a slab, heated to 1250 ˚C then hot-rolled at a finishing temperature of 880 ˚C, cooled to 550 ˚C or less at a rate of 10-250 ˚C/sec, subjected to a heat treatment equivalent to coiling at a temperature of 500-700 ˚C, annealed at 700-900 ˚C for 120 seconds, cooled to 520 ˚C or less at a rate of 10 ˚C/sec, then hot-dip galvanized (Paragraph 13).  These conditions are substantially identical to those which applicant discloses as forming the claimed steel in Paragraph 40 of the originally filed specification.  Accordingly, one would reasonably expect the composition of Kaneko treated with a substantially identical heating process as that which applicant discloses as forming the claimed flat steel product to possess the claimed elasticity limit Rp0.2, BH2 value, and carbides being 5% or less as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed flat steel product this would have been obvious to one of ordinary skill in the art in view of the teachings of Kaneko as Kaneko teaches a composition and hole expansion overlapping the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action, no objective evidence of a criticality to the claimed ranges has been presented.
Considering claims 13-14, Kaneko teaches where the composition contains by mass percentage of C: 0.05-0.2%, Si: 0.5-2.5%, Mn: 1.5-3.0%, P: 0.001-0.05%, S: 0.0001-0.01%, N: 0.0005-0.01%, Al: 0.001-0.1%, Ni: 0.01-2.0%, Mo: 0.01-1.0%, Nb: 0.0005-0.05%, Ti: 0.0005-0.1%, Cr: 0.01-1.5%, balance Fe and incidental impurities (Paragraphs 22-23).  See MPEP 2144.05.
Considering claims 15-17, Kaneko teaches where the martensitic phase is dispersed in the ferritic phase (Paragraph 59).  While not expressly teaching the dispersion as islands of the claimed sizes, as outlined above, Kaneko teaches a substantially identical method of forming the steel sheet as that which applicant discloses as forming the claimed flat steel product and therefore one would reasonable expect the steel sheet of Kaneko to possess islands of the claimed sizes, absent an objective showing.  See MPEP 2112.
Considering claims 18-19, Kaneko teaches a tensile strength of 780 MPa or more (Paragraph 28) overlapping that which is claimed.  See MPEP 2144.05.  Kaneko does not expressly teach the claimed elongation fracture.  However, as outlined above, Kaneko teaches a substantially identical method of forming the steel sheet as that which applicant discloses as forming the claimed flat steel product and therefore one would reasonable expect the steel sheet of Kaneko to the claimed elongation fracture, absent an objective showing.  See MPEP 2112.
Considering claim 20, Kaneko teaches where the steel is galvanized by hot dipping (Paragraph 90).
Considering claim 21, Kaneko teaches where the martensite phase contains carbon dissolved therein (Paragraph 65) and this is C rich compared to ferrite phase in which it is dispersed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Becker et al. (US 2014/0322559), Bocharova et al. (US 2015/0122377), and Denks et al. (US 2018/0209011) teach steel materials similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784